Case 2:16-cv-06794-AB-JC Document 185 Filed 03/05/19 Page 1 of 2 Page ID #:8596



   1
   2
   3
   4
   5
   6
   7
   8
   9                      UNITED STATES DISTRICT COURT
  10                    CENTRAL DISTRICT OF CALIFORNIA
  11
       CLIFTON W. MARSHALL, et al.,        Case No. 16-CV-6794 AB (JCx)
  12
                     Plaintiffs,           [PROPOSED] ORDER RE: JOINT
  13                                       STIPULATION TO EXTEND TIME TO
             v.                            RESPOND TO MOTION TO
  14                                       EXCLUDE / DISQUALIFY
       NORTHROP GRUMMAN                    DEFENDANTS’ EXPERT MARCIA
  15   CORPORATION, et al.                 WAGNER AND CONTINUE THE
                                           HEARING DATE
  16                 Defendants.
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            1
Case 2:16-cv-06794-AB-JC Document 185 Filed 03/05/19 Page 2 of 2 Page ID #:8597



   1      Having considered the Parties’ Joint Stipulation To Extend Time to Respond to
   2   Motion to Exclude / Disqualify Defendants’ Expert Marcia Wagner (Dkt. No. 174)
   3   and Continue the Hearing Date, the Court hereby GRANTS the Joint Stipulation.
   4   Pursuant to Local Rules 7-9 through 7-11, the briefing schedule related to said
   5   motion shall be extended as follows:
   6         • Defendants’ opposition to the motion due: May 17, 2019;
   7         • Plaintiffs’ reply in support of the motion due: May 24, 2019; and
   8         • Hearing date: June 7, 2019 at 10:00 am.
   9
  10
          Dated:March 05, 2019
  11                                                Hon. André Birotte Jr.
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                2
